Citation Nr: 1414798	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-07 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral hearing loss.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a back condition.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to November 1969.  His decorations for active service include a Combat Infantryman Badge and a Purple Heart.  The Veteran is currently rated as 100 percent disabled since January 2012, and is in receipt of Special Monthly Compensation (SMC) since September 2002.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.


FINDINGS OF FACT

1.  For the period on appeal, the Veteran's right ear hearing loss has a Numeric Designation of no worse than I as per Table VI of the VA Rating Schedule; the Veteran's left ear hearing loss has a Numeric Designation of no worse than I as per Table VI of the VA Rating Schedule.

2.  The evidence of record does not show that the Veteran has peripheral neuropathy of the bilateral upper extremities that is etiologically related to service.

3.  In a January 2008 rating decision, the VA RO in Waco denied the Veteran's claim for entitlement to service connection for a back condition; the Veteran was properly informed of the adverse decision and his appellate rights, and he did not appeal.

4.  The evidence associated with the claims file subsequent to the January 2008 rating decision does not relate to unestablished facts necessary to substantiate the claim for entitlement to service connection for a back condition.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral hearing loss have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.7, 4.85, Diagnostic Code 6100 (2013).

2.  The criteria for establishing service connection for peripheral neuropathy of the bilateral upper extremities have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

3.  The January 2008 rating decision denying service connection for a back condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1102 (2013).

4.  New and material evidence has not been received for the claim of entitlement to service connection for a back condition; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

The Board finds that VA's duty to notify the Veteran has been met.  The record reflects that prior to the initial adjudication of the Veteran's claims the Veteran was mailed a letter in November 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claims, Dingess v. Nicholson, 19 Vet. App. 473 (2006), and with respect to the elements of new and material evidence, and the reasons for the prior denial, Kent v. Nicholson, 20 Vet. App. 1 (2006).    

VA's duty to assist the Veteran has also been met.  Service treatment records, Social Security Administration (SSA) records, and identified VA treatment records and private treatment records have been associated with the claims file.  Neither the appellant nor his representative has identified any outstanding medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  VA audiological examinations were provided in March 2010 and June 2012 in order to ascertain the severity of the Veteran's bilateral hearing loss.  Additionally, with respect to the Veteran's claim for entitlement to service connection for peripheral neuropathy, a VA diabetes mellitus examination was provided in March 2010.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, as discussed below, the VA examination reports are adequate.  Further, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's bilateral hearing loss since the June 2012 VA examination.  See 38 C.F.R. § 3.327(a) (2013).  The Veteran has not argued the contrary.  Thus, VA's duty to assist with respect to obtaining a VA opinion has been met.  See 38 C.F.R. § 3.159(c)(4) (2013).    

In regards to the Veteran's claim to reopen a previously denied claim for entitlement to service connection for a back condition, the Board acknowledges that no VA examination has been provided.  In the context of claims to reopen a previously denied claim, the VA's duty to provide an adequate examination is a conditional or provisional duty.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); see also 38 C.F.R. § 3.159(c).  Accordingly, if it is determined that new and material evidence has not been presented to reopen a claim, VA's duty to provide a new examination is extinguished.  Woehlaert, 21 Vet. App. at 463.  Here, as discussed below, the Board finds that new and material evidence has not been received for the claim of entitlement to service connection for a back condition. Accordingly, VA's duty to assist with respect to obtaining a VA opinion has been met.  See 38 C.F.R. § 3.159(c)(4) (2013).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Increased Rating for Bilateral Hearing Loss

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998).  The criteria for rating hearing loss disability establish eleven auditory acuity levels designated from I to XI. Tables VI and VII as set forth in the regulations are used to calculate the rating to be assigned. 38 C.F.R. § 4.85.  In instances where, because of language difficulties, the Chief of the Audiology Clinic or other examiner certifies that the use of both puretone averages and speech discrimination scores is inappropriate, Table VIa is to be used to assign a rating based on puretone averages. 38 C.F.R. § 4.85(c).  Puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2013). Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  That numeral will be elevated to the next higher numeral. 38 C.F.R. § 4.86(b). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

In March 2010, the Veteran was afforded a VA audiology examination.  The Veteran's audiometric testing results were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
25
30
55
80
48
Left
25
35
40
55
39

Speech recognition ability was measured at 96 percent in both ears.  The examiner confirmed the diagnosis of bilateral sensorineural hearing loss.

In June 2012, the Veteran was afforded another VA audiology examination.  The Veteran's audiometric testing results were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
20
25
60
80
46
Left
20
30
45
55
38

Speech recognition ability was measured at 96 percent in both ears.  The examiner confirmed the diagnosis of bilateral sensorineural hearing loss.  The examiner noted that the Veteran's hearing loss impacted his ordinary conditions of daily life including his ability to work, as the Veteran reported difficulty hearing conversations at times.  

As indicated, the Veteran has a puretone threshold, at the worst, of 48 in the right ear and 39 in the left ear.  The Roman numeral designation for the right ear is I and the left ear is I.  The application of the Rating Schedule warrants a noncompensable evaluation under Diagnostic Code 6100.  These results do not provide a basis for assigning a rating greater than that assigned by the RO.  There is also no basis for applying the special provisions of 38 C.F.R. § 4.86.

The Veteran's representative alleges in his April 2012 informal hearing presentation that issue should be remanded based on Martinak v. Nicholson, 21 Vet. App. 447 (2007), because the March 2010 VA audiology examination report did not discuss the functional limitations caused by the Veteran's bilateral hearing loss.  The Board notes that the examiner in the June 2012 VA examination report clearly stated the effects the Veteran's bilateral hearing loss disability had on both his occupational and daily activities.  Therefore, the Board finds that the June 2012 VA examination report is in substantial compliance with the guidelines of Martinak.  

In deciding this claim, the Board acknowledges that the Veteran is competent to report symptoms of his hearing loss disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He also is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected hearing loss disability has been provided by VA medical professionals who have examined him.  The medical findings (audiometric testing) directly address the criteria under which this disability is evaluated.  The Board finds these records to be the most competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).   

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  As noted above, the Board has found that a higher evaluation than those granted herein is not warranted.  Therefore, the Board has determined that referral of this case for extra-schedular consideration is not in order.  38 C.F.R. § 3.321(b)(1).

Entitlement to Service Connection for Peripheral Neuropathy

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 39 C.F.R. § 3.310(b); Allen v. Brown, 8 Vet. App. 374 (1995).  

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that organic diseases of the nervous system are listed as a chronic disease under 38 C.F.R. § 3.309(a); therefore the claimed disability may be subject to service connection based on continuity of symptomatology.  

Moreover, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A review of the Veteran's service treatment records shows no treatment for or complaints of peripheral neuropathy during active duty service.  In November 1969, the Veteran was afforded a separation examination.  The Veteran's upper extremities were evaluated as clinically normal.  In the corresponding report of medical history the Veteran specifically checked "no" in response to the question of whether he ever had "neuritis."  Notably, the Veteran checked "yes" in response to several questions including whether he ever had a "trick or locked knee," "foot trouble," "history of head injury," "mumps," "chronic or frequent colds," and "severe tooth or gum trouble."

Post-service medical treatment records reflect complaints of neuropathy of the upper extremities.  In April 1996, the Veteran complained of arm numbness.  In April 1997, the Veteran reported numbness in his arm/neck, and in November 1997 an examiner noted left carpal tunnel.  In April 1998, the Veteran reported that he had left arm and shoulder to hand tingling for approximately 30 years that became worse after 1992.  In May 1998, the Veteran complained of hand numbness/pain.  In August 1998, the Veteran was diagnosed with cervical radiculitis left secondary to cervical and lumbar spondylosis, primary and morphogenetic, which was unrelated to the residuals of shell fragment wounds.  In September 1998, the Veteran reported that his history of shrapnel to the left side of his body in Vietnam caused pain for years, and was accompanied by paresthesia/numbness of the left hand for approximately a year.  In January and February 1999, an examiner noted a history of carpal tunnel syndrome.  In October 1999, the Veteran reported tingling in his 4th and 5th fingers and vague "weakness" in his left arm and leg.  In March 2000, the Veteran complained of increasing left upper extremity numbness and paresthesia for "several years."  The Veteran also noted that he had been dropping objects with both hands.  The examiner noted that the Veteran had an EMG/NCS that was interpreted as cervical syndrome with an element of radiculopathy and no carpal tunnel syndrome in 1997.  Upon physical examination, the examiner noted there was no evidence of radiculopathy and no evidence of carpal tunnel syndrome.  The examiner noted possible early ulnar nerve entrapment, but no motor changes.  The examiner noted that as the Veteran was a "large man," sensory information could be difficult to obtain.  In January 2001, the Veteran was diagnosed with cervical degenerative joint disease with bilateral radiculopathy.  In November 2002, the Veteran reported intermittent left arm numbness with associated tingling and spasms.  In August 2006, the Veteran complained of numbness and tingling of the 3rd and 4th digits bilaterally with sharp shooting pain that would start in one hand and go through the neck to the other hand.  The examiner noted to consider checking a cervical MRI, or performing an EMG to evaluate the new upper extremity neuropathy if the Veteran noticed it worsen or noticed weakness.

In March 2010, the Veteran was afforded a VA diabetes mellitus examination.  The examiner reviewed the claims file and provided a recitation of the Veteran's medical history before conducting a physical examination.  The examiner noted that the Veteran had neuropathy symptoms of the upper extremities.  However, the examiner also noted that the neuropathy symptoms predated the "onset of diabetes."  The examiner further noted that a "prior 2000 normal EMG was negative," and the Veteran's "neuropathy is less likely than not caused by or [as a] result of diabetes."      

Based on the evidence of record, the Board finds that service connection for peripheral neuropathy of the bilateral upper extremities is not warranted.  As described above, all the competent, credible, and probative evidence explains why the Veteran's neuropathy symptoms are unrelated to active duty service or any service-connected disabilities.

The Board finds that there is no competent and credible evidence of record that would countervail the existing negative evidence that would provide a nexus opinion between the Veteran's active duty service, or the Veteran's service-connected disabilities, and his current diagnosis.  While the Veteran might sincerely believe that his current disability is related to either his active duty service, or his service-connected disabilities, and lay persons are competent to provide opinions on some medical issues, the issue of whether the Veteran's current disability is related to his active service or service-connected disabilities falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board notes that the Veteran has articulated that he has had neuropathy symptoms since active duty service.  However, the Veteran was not treated for or diagnosed with any symptoms of neuropathy until 1996, approximately 27 years after his separation from active service.  There is no objective evidence of neuropathy symptoms before 1996.  Thus, service connection based on continuity of symptomatology is not warranted.  The March 2010 examiner noted that it is less likely as not that the Veteran's neuropathy is related to his service-connected diabetes because the neuropathy symptoms pre-dated the Veteran's 2003 diagnosis of diabetes.  Thus, service connection on a secondary basis is not warranted.  Further, there is no competent and credible evidence that the Veteran's symptoms of neuropathy are related to his active duty service or that they have continued since active duty service.  Without anything more, there is no competent and credible lay or medical evidence of record that could serve as nexus evidence.

Accordingly, the Board finds that the preponderance of the evidence is against the claims and entitlement to service connection for a lumbar spine disability is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     

New and Material Evidence

The Veteran contends that he has a back condition as a result of active duty service.  A January 2008 rating decision denied his original claim of entitlement to service connection for a back condition, finding essentially that there was no evidence of a back condition in service, and no evidence that a back condition was caused by his military service.  The Veteran did not appeal this decision, and it became final.  38 U.S.C.A. § 7105(c).

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, 83 F.3d 1380.  Further analysis, beyond consideration of whether evidence is new and material, is neither required nor permitted.  Jackson, 265 F.3d at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

Pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, and not a separate determination to be made.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  It would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element.  Id.  The newly presented evidence need not be probative of all elements required to award the claim, just probative of at least one element that was a specified basis for the last disallowance of the claim.  Evans, 9 Vet. App. at 283; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The previous denial of service connection for a back condition was premised on several findings: no evidence of an in-service injury, and no medical evidence of a nexus between the Veteran's military service and any disability, which includes evidence of a chronic condition that began in service or within a year of discharge from active service.  For there to be new and material evidence in this matter, (i.e. relating to unestablished facts necessary to substantiate the claims, and raising a reasonable possibility of substantiating the claim), it would have to show that the Veteran has a current and chronic disability that began in service, or that the current back condition is related to service.  

Subsequent to the January 2008 rating decision, the RO received or obtained updated VA treatment records.  The treatment records show further treatment for chronic back pain that, according to the Veteran, began in the 1960s and was worsened by a fall in 1999.  The Veteran also submitted a buddy statement dated November 2009 that noted that the Veteran was the company's radio telephone operator and was responsible for carrying a heavy device that weighed about 24 pounds as well as 3 or 4 extra batteries that weighed about 6 pounds each.  The buddy statement noted that the "wear and tear on one's back and neck," even without the extra gear, was "excruciating."  Although this evidence is "new," having not been previously considered by the RO, it is not "material."  The newly received evidence is just redundant or cumulative of evidence previously received, in that the Veteran was again seen for complaints of a back condition, and that the Veteran was exposed to situations that could have caused a back condition during active duty service, which was evidence available at the time of the prior final denial.  At the time of the prior denial, the RO considered the Veteran's current treatment for a back condition, and considered the Veteran's allegations that his back had hurt since he was hit with shrapnel during active duty service.  In summary, the evidence does not contain any evidence of a current chronic disability that began during active duty service or within a year of discharge from active duty service, nor was a medical nexus provided relating the Veteran's claimed symptoms to service.  

As stated above, in order to reopen the previously denied claim for service connection for a back condition, the Veteran must submit evidence that shows that he has a current disability that was incurred in or aggravated by service.  The evidence he has submitted fails to establish such a requirement.  Accordingly, the Board finds that the evidence received since the January 2008 rating decision, while not previously considered, does not raise a reasonable possibility of substantiating the claim.  Therefore, the evidence is not material.  The appeal to reopen the Veteran's claim for service connection for a back condition under 38 C.F.R. § 3.156(a) is denied.  


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is denied.

New and material evidence having not been received, the claim of entitlement to service connection for a back condition is not reopened, and the appealed claim is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


